UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-1649


JAMES E. COPLEY,

                Plaintiff - Appellant,

          v.

MR. RICHARD FAIRBANKS, CEO; CAPITAL ONE AUTO FINANCE CORP.;
CAPITAL ONE CORP.,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:10-cv-01371)


Submitted:   October 18, 2011             Decided:   October 20, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James E. Copley, Appellant Pro Se.        Bruce Michael Jacobs,
Brienne T. Marco, Niall Anthony Paul, SPILMAN, THOMAS & BATTLE,
PLLC, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James E. Copley seeks to appeal the district court’s

order    adopting       the   magistrate          judge’s   proposed      findings   and

recommendation and dismissing, without prejudice, Copley’s civil

complaint for failure to state a claim upon which relief may be

granted.      See Fed. R. Civ. P. 12(b)(6).                 This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain    interlocutory         and    collateral       orders.       28   U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545–46 (1949).                      The order Copley seeks

to     appeal     is     neither    a      final      order     nor    an     appealable

interlocutory or collateral order because it is possible for

Copley to cure the pleading deficiencies in the complaint that

were identified by the district court.                      See Domino Sugar Corp.

v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th

Cir. 1993) (holding that a dismissal without prejudice is not

appealable unless it is clear that no amendment to the complaint

“could    cure     the    defects     in      the   plaintiff’s       case”    (internal

quotation marks omitted)); see also Chao v. Rivendell Woods,

Inc., 415 F.3d 342, 345 (4th Cir. 2005) (explaining that, under

Domino Sugar, this court must “examine the appealability of a

dismissal without prejudice based on the specific facts of the

case     in     order    to   guard      against       piecemeal      litigation     and

repetitive appeals”).

                                              2
           Accordingly,      we   dismiss   the    appeal     for    lack   of

jurisdiction.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument    would   not   aid   the    decisional

process.

                                                                     DISMISSED




                                     3